Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton et al. (8,870,003). Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaMasney (8,418,871). Claims 1-3, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (2,179,231). Each disclose a container (100; 10 and 320, Figure 10A; as shown; respectively) comprising a lid (114; 320; described cover) comprising a top wall (top of 114; 321; 12) and one or more lid sidewalls (as shown; 323; 21) extending from the top wall, a base (102 and 104; 10; 17) moveable with respect to the lid between a coupled configuration in which an internal storage compartment defined by the base is substantially closed and a decoupled configuration in which the internal storage compartment is open, the base comprising a bottom wall (shown bottom; bottom of 10; opposite 19) and one or more base sidewalls extending from the bottom wall to an upper lip (at 112; 15; 19) defining a base opening, wherein at least one of the lid and base is constructed of a pulp derived from plant material (see column 8, lines 1-48; see column 6, lines 41-57; see page 3, left column, lines 8-17).
As to claim 11, the method of providing the container is disclosed by each reference. 
As to claim 2, each discloses a wood pulp material (paper derived from wood). 
As to claim 3, each discloses the pulp entirely or substantially comprising the material. 
	As to claims 4 and 5, Dayton et al. disclose a coating provided on the pulp material, the extent of the coating being variable (see column 14, lines 28-38).
As to claims 6 and 20, Dayton et al. disclose a liner (See abstract, and 902).
As to claim 7, Moore discloses plural contents disposed in the container. 
As to claim 8, Moore discloses smoking contents. 
As to claim 10, Moore discloses an intermediate wall (26).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (8,870,003) in view of either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Claims  4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Moore (2,179,231) in view of either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Dayton et al. and Moore each disclose a container as described above. Dayton et al. disclose a coating provided on the pulp material, the extent of the coating being variable (see column 14, lines 28-38), and Moore does not disclose a coating on the container. However, Clark et al. and Bellamah et al. each disclose an outer coating (see column 2, lines 12-21; see column 8, line 65 through column 9, line 7) of a scratch resistant polymer coating positioned at an exterior of at least one of the lid and base and not at an interior of the lid and base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a container with an exterior-only coating as claimed, as such a modification would predictably protect the exterior from scratching due to external contact, the interior not subject to external forces. 

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (2010/0018883) in view of Moore and either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bried et al. (2007/0110928) in view of Moore and either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324).  Patel and Bried et al. each disclose a container (10; 1) of various possible materials comprising a lid (12; 4) comprising a top wall (top of 12; 17) and one or more lid sidewalls (as shown) extending from the top wall, a base (16; 5) moveable with respect to the lid between a coupled configuration in which an internal storage compartment defined by the base is substantially closed and a decoupled configuration in which the internal storage compartment is open, the base comprising a bottom wall (bottom of 16; at 22) and one or more base sidewalls extending from the bottom wall to an upper lip (to which 26 is joined; 20) defining a base opening. Patel and Bried et al. do not precisely disclose pulp derived from a plant material. However, Moore does disclose providing similar paper-based pulp containers (see page 3, left column, lines 8-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of either one of Patel and Bried et al. from pulp derived from a plant material in the manner of Moore as claimed, as such a modification would predictably provide a sealable, airtight protective structure. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. 
As to claim 11, the method of providing the container is collectively disclosed by each combination of references. 
As to claim 2, Moore discloses a wood pulp material (paper derived from wood). 
	As to claim 3, Moore discloses the pulp entirely or substantially comprising the material. 
As to claim 7, each discloses plural contents to be disposed in the container. 
As to claims 8 and 9, Patel and Bried et al. each disclose various contents as claimed, including smokeless tobacco. 
As to claim 10, Patel discloses intermediate walls (30).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (2010/0018883) and Moore further in view of either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Bried et al. (2007/0110928) and Moore further in view of either one of Clark et al. (8,393,465) and Bellamah et al. (7,878,324). Patel and Bried et al. do not disclose a coating on the container. However, Clark et al. and Bellamah et al. each disclose a similar container within outer coating (see column 2, lines 12-21; see column 8, line 65 through column 9, line 7) of a scratch resistant polymer coating positioned at an exterior of at least one of the lid and base and not at an interior of the lid and base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a container similar to one of Patel and Bried et al. with an exterior-only coating as claimed, as such a modification would predictably protect the exterior from scratching due to external contact, the interior not subject to external forces. 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Patel and Bried et al. as modified in claims 1 and 11 above, and further in view of Dayton et al.. Dayton et al has been explained above, and discloses providing a liner (See abstract, and 902). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Patel and Bried et al. as modified with a liner as claimed, as such a modification would predictably provide a better sealed container, as suggested by Dayton et al.. 
   
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over each prior art, individually or in combination, as applied to claim 11 above, and further in view of Chevrier (2,611,154). Chevrier discloses molding pulp to derive individual container components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the previously claimed container in a molded method of individually making the container components as claimed, as such is a conventional manner disclosed by Chevrier.
As to claims 13-17, the molding steps recited are seen as conventional, as the invention was apparently defined by the container structure. Should this holding be traversed, separation of these claims will become necessary.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 1, 1, 3, 4, 5, 6, 1, 8, 9, 10, 11,12, 13, 14, 8, 8, and 15, respectively, of U.S. Patent No. 11,147,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is broader in scope or may be wholly derived from the previously patented claimed subject.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736

BPG